Citation Nr: 1012024	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-39 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a left leg 
disability, secondary to service-connected lumbar spine 
disability. 

4.  Entitlement to an initial compensable rating for right 
ear hearing loss. 

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 17, 1983, to 
June 6, 1983; January 25, 1991, to March 26, 1991; and June 
5, 2003, to May 19, 2004.   
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In a March 2008 rating decision, the RO, 
inter alia, denied service connection for tinnitus and a left 
leg disability.  In a June 2008 rating decision, the RO 
granted service connection for right ear hearing loss and 
assigned a noncompensable (zero) evaluation and denied 
service connection for left ear hearing loss.  

In October 2009, the Veteran presented testimony in a 
videoconference hearing before the undersigned.  A copy of 
the transcript has been associated with the record. 

The issue of an increased rating for service-connected lumbar 
spine disability has been raised by the record, but has not 
been adjudicated by the AOJ.  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that his left ear hearing loss and 
tinnitus are related to his active service.  Specifically, 
the Veteran testified before the Board in October 2009 that 
he believed the onset and source of his left ear hearing loss 
with the same as for his right ear hearing loss.  He noticed 
his left ear hearing loss at the same time as his right ear 
hearing loss, and operations for both ears were conducted at 
the same time.  Concerning his tinnitus, he testified that he 
experienced the onset of tinnitus at the same time as his 
hearing loss.  He testified that he was exposed to acoustic 
trauma in his work on generators, trucks, and light wheel 
vehicles he worked on in the course of his military duties.  
He testified that he reported his hearing problems when they 
occurred, but that every time he did so, he was given a 
hearing test.  If he didn't pass, another one would be 
scheduled for him.  It was not until just before he retired 
that he was found to have a significant hearing problem.

The VA audiological examination conducted in May 2008 is 
inadequate for the purposes of adjudicating this claim.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner 
opined that the Veteran's left ear hearing loss did not have 
its onset during active duty because his left ear hearing was 
within normal limits in March 1991.  But this opinion fails 
to take into account the Veteran's subsequent periods of 
active duty.  In addition, private medical records show that 
the Veteran has had numerous surgeries on his left ear, 
including in 1991 and 2001.  The VA examination report 
reflects a history of surgery on the left ear in 1991 and on 
the right ear in April 2008.  The VA examiner did not explain 
the significance or insignificance of the previous left and 
right ear surgeries.  As to the claimed tinnitus, the 
examiner observed that the Veteran answered no as to 
complaints of ringing in the ear in April 2004, and therefore 
the examiner could not render an opinion without resorting to 
speculation.

The Veteran was scheduled for additional VA examination, 
including for audiology, in February and March 2009 and 
failed to report.  In March 2009, he requested his 
examinations be rescheduled.  He stated that he did not 
report because he was in the process of getting divorced, and 
his former spouse did not give him the notice to report to 
his scheduled examinations in time for him to do so.

Given that the Veteran requested his examinations be re-
scheduled and provided a reason for having missed them, and 
that the May 2008 VA audiological examination of record 
provides an inadequate basis upon which to adjudicate these 
claims, the Board determines that another the Veteran should 
be given another opportunity to report for VA examination to 
determine the nature, extent, and etiology of his left ear 
hearing loss and bilateral tinnitus.

The Veteran contends that he has a left leg disability, 
secondary to his service-connected lumbar spine disability.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Veteran has been afforded multiple examinations for his 
spine, none of which reflect any neurological or left leg 
symptoms.  However, recent VA treatment records dated 
throughout 2009 show diagnoses of polyneuropathy, peripheral 
neuropathy, and radiculopathy.  Accordingly, the Veteran 
should be afforded an examination to determine whether he has 
a left leg disability, secondary to his service-connected 
lumbar spine disability. 

While the Veteran was afforded an examination for his right 
ear hearing loss disability in May 2008, he testified at his 
October 2009 hearing that his symptoms have worsened since 
that examination.  The United States Court of Appeals for 
Veterans Claims has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  As the current level of disability is at 
issue, a contemporaneous examination of the Veteran's hearing 
is necessary to accurately assess his right ear hearing loss 
disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO should ascertain all periods of 
the Veteran's active duty, active duty 
for training, and inactive duty for 
training.  The RO should ensure that it 
has all service treatment records and 
all service personnel records 
concerning all periods of active duty 
and active duty for training.

2.	The RO should ask the Veteran to 
identify any VA and non-VA health care 
providers who treated him for his 
claimed disabilities, from June 1983 to 
the present.  The RO must make all 
attempts to obtain all identified VA 
and non-VA treatment records.  

3.	The Veteran should be afforded an 
appropriate VA examination to ascertain 
the extent, nature, and etiology of his 
asserted left ear hearing loss and 
tinnitus.  The entire claims file, to 
include a complete copy of this Remand 
and the transcript from the October 
2009 hearing, must be made available to 
the examiner in conjunction with 
conducting the examination of the 
Veteran.  The examiner should annotate 
his/her report to reflect review of the 
claims file was undertaken.  A 
discussion of the Veteran's documented 
medical history and assertions should 
also be included.  All appropriate 
tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should render an opinion, 
consistent with sound medical 
principles, as to whether any left ear 
hearing loss and tinnitus disability 
found on examination had its onset 
during, or was incurred in or 
aggravated by active service.

A complete rationale for any opinions 
expressed should be provided.  

4.	The Veteran should be afforded an 
appropriate VA examination to ascertain 
the extent, nature, and etiology of his 
asserted left leg disability.  The 
entire claims file, to include a 
complete copy of this Remand, and the 
transcript from the October 2009 
hearing, must be made available to the 
examiner in conjunction with conducting 
the examination of the Veteran.  The 
examiner should annotate his/her report 
to reflect review of the claims file 
was undertaken.  A discussion of the 
Veteran's documented medical history 
and assertions should also be included.  
All appropriate tests or studies should 
be accomplished, and all clinical 
findings should be reported in detail.

The examiner should clearly identify if 
the Veteran currently has a left leg 
disability.  If the Veteran has such a 
disability, the examiner should render 
an opinion, consistent with sound 
medical principles, as to whether the 
disability found on examination was 
incurred in or aggravated by service.

The examiner should also determine 
whether any left leg disability found 
on examination was caused by, or is 
aggravated by the Veteran's service-
connected lumbar spine disability.  If 
the service-connected lumbar spine 
disability aggravates (i.e., 
permanently worsens) the left leg 
disability, the examiner should 
identify the percentage of disability 
which is attributable to the 
aggravation.

A complete rationale for any opinion 
expressed should be provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

5.	The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and 
severity of his right ear hearing loss 
disability.  The examiner should review 
the claims file.  The examiner should 
identify auditory thresholds, in 
decibels, at frequencies of 1000, 2000, 
3000, and 4000 Hertz.  A Maryland CNC 
Test should also be administered to 
determine speech recognition scores.  
The examiner is specifically requested 
to describe the functional effects 
caused by the Veteran's right ear 
hearing loss disability.  Any 
additional evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.

6.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims. If action remains adverse to 
the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

